People v Otero (2022 NY Slip Op 05612)





People v Otero


2022 NY Slip Op 05612


Decided on October 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 06, 2022

Before: Renwick, J.P., Oing, González, Mendez, Shulman, JJ. 


Ind No. 971/15 Appeal No. 16371 Case No. 2017-01357 

[*1]The People of the State of New York, Respondent,
vHenry Otero, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Gregory Carro, J. at plea and sentencing), entered on or about October 14, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 14, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: October 6, 2022